DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indication of allowable subject matter has been withdrawn.  
The drawing objection has been overcome, although it would be clearer to express axis A1 as a laterally extending axis to distinguish from an axis that is positioned at a lateral side.
The indefiniteness rejections have been overcome.  
Applicant's arguments filed 06/28/2022 with regard to the prior art rejections of claims 1-4, 6-9, 11-18, and 20 have been fully considered but they are not persuasive.  Therefore, the rejections have been modified to meet the newly recited details.
In particular, Applicant argues that the “helical spring 310 of Rist is not in any physical structure that would have been reasonably interpreted as a track,” such that Applicant argues Rist does not provide a track.  This is not persuasive because the Google on-line dictionary taken from Oxford Languages says that track means a rough path or minor road, and lists path, route, and way as having similar meaning.  One having ordinary skill would reasonably accept any of these as definitions without additional descriptors.  The track of Rist is the path defined by the position of the spring during movement of the panel 14.  Applicant also argues that Rist fails to provide the “track supported by the seat bottom.”  However, the track is at least partially defined by structure, including element 32 and a portion of the panel 14 that engage ends of the spring 310 such that the track is supported by the seat bottom.  The spring is in the track by virtue of its spatial position within the track that is defined by the motion of the spring and the structural positioning between element 32 and the panel 14.  The examiner suggests adding structural detail to define over the broad concept of the term “track”.
Applicant argues against the rejection of claim 2, stating that a broadest reasonable interpretation would include that a first member and a second member forming the track “are both physical structures and that they are both separate elements from the recited ‘spring in the track’ of claim 1.”  However, the track can be interpreted as a path, as set forth in the response to the arguments against claim 1 above, and the second part is not reasonable since the claim 2 recitation overlaps with the track and spring recited in claim 1.  As such the rejection of claim 2 merely identifies which aspects of the previously recited elements meet the recitation of the first member and the second member, which is reasonable.  Once again, the examiner recommends including further structural detail to define over the prior art.  
Applicant goes on to argue circuitously that the spring 310 is already relied upon for the “spring in the track.”  The phrase “spring in the track” explicitly places the spring in the track such that the spring can be both the spring that it is and an element of the track.  As recommended above, minor structural recitations can be made to define the track over that which is provided by Rist.  
In the arguments against claim 3, Applicant interprets the spring as providing the passage, whereas the examiner would argue that the path or track is a passage in which the spring slidably resides.  The examiner suggests considering what structure forms the passage.  For example, a hole or an aperture formed in what solid element could be recited as forming the passage.  
With regard to claim 4, Applicant argues that element 310 cannot be relied upon for both the “spring in the track” and the “pin in the opening.”  However, these phrases can be reasonably seen as two ways of describing the same elements.  For example, whether the space in which the spring moves is called a track as recited in claim 1, a passage, as recited in claim 3, or an opening as recited in claim 4, they all define a space in which the spring slidably resides.  For that matter, it would be reasonable to add to the list a void in which the spring slidably resides.  The examiner recommends adding structure to define the passageway in some solid structure, reciting the relationship of the pin and the spring so that they are clearly two distinct element, and just generally reciting structural and physical positions and relationships of each of the channel, spring, and pin such that the claims cannot be so easily, yet reasonably, interpreted as reciting the same elements in different ways.  (It is noted that this type of structural recitation is much more important in these mechanical art claims as contrasted with electronics or computer arts in which a recited element is often distinguished by its name or function without additional structural recitation.)
Regarding claim 12, Applicant argues that “Rist fails to teach, or even suggest, ‘a seat bottom having a front end and a back end and including a panel pivotable about a longitudinal axis from a first position to a second position, the longitudinal axis extending from the front end to the back end’ as recited in claim 12,” and that “McCoy merely discloses seat cushions 34, 35 that can be moved vertically, e.g., via inflation of a plastic bladder.”  However, these arguments do not address the statement of motivation to combine McCoy with Rist.  The combination does not take elements from McCoy and install them into the seat assembly of Rist.  Rather, the statement of obviousness states that “McCoy discloses a seat that protects an occupant in the case of an accident similar to the seat of Rist, and McCoy further applies the actuation of moving both lateral sides of a seat bottom,” and further states that “[i]t would have been obvious to apply the same actuation and bolster mechanisms to the seat bottom of a seat, as taught by McCoy, as are applied to the seat back of Rist because McCoy teaches that doing so improves protection of occupants in accidents that occur a slower speeds.”  In applying this teaching and provided the panels in the seat bottom of Rist, those panels pivot about axes that extend in front to rear directions.  
Applicant argues that “neither Rist nor McCoy provide any disclosure regarding a panel pivotable about a longitudinal axis of a seat bottom.”  However, Rist already supplies the panels pivotable about an axis generally parallel to a lateral side edge of the cushion, and McCoy is relied upon for its teaching of applying panels that automatically adjust in a seat bottom for protecting an occupant during a collision.  As such all the claimed elements are supplied by the combination.  
In summary, the examiner recommends that Applicant consider how more specifically reciting structural details, relationships in position, and relationships in movement and/or function in responding to this Office action.  
Applicant’s arguments with respect to claim(s) including claims 1, 5, and 22 have been considered but are moot with regard to a new ground of rejection that does not rely on the same combination of references applied in the prior rejection of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-15, 17-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rist (US 2018/0370397) in view of McCoy (DE 102016108572).
Rist has most of the details of the claims, but applies them to a backrest 11 and the lateral sides of the backrest 11, and thus lacks specifically applying them to the lateral sides of a seat bottom.
On the other hand, McCoy discloses a seat that protects an occupant in the case of an accident similar to the seat of Rist, and McCoy further applies the actuation of moving both lateral sides of a seat bottom.
It would have been obvious to apply the same actuation and bolster mechanisms to the seat bottom of a seat, as taught by McCoy, as are applied to the seat back of Rist because McCoy teaches that doing so improves protection of occupants in accidents that occur a slower speeds.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. An assembly, comprising:
a seat bottom (11, but applied to the seat bottom) including a panel (14, but applied to the seat bottom)  pivotable from a first position to a second position (Figures 3 and 4, but applied to the seat bottom);
a track supported by the seat bottom (track interpreted as a path of the spring 310, but applied to the seat bottom);
a spring (310, but applied to the seat bottom) in the track and urging the panel toward the second position (as shown in Figures 3-4, but applied to the seat bottom); and
a pyrotechnic actuator maintaining the spring in compression and actuatable to release the spring (311, but applied to the seat bottom).

2. The assembly of claim 1, wherein the track includes a first member and a second member slidable relative to the first member (where the track is interpreted to be a superset that includes a second member in the form of the spring 310 and a second member in the form of the path of movement of the spring 310, but applied to the seat bottom).

3. The assembly of claim 2, wherein the first member defines a passage and the second member is in the passage (where the path is a passage in that the spring passes along the path, but applied to the seat bottom).

4, The assembly of claim 2, wherein the first member includes an opening, and the second member includes a pin in the opening when the panel is in the second position (where the first member is an opening or an open area and the second member includes a spiralized pin that resides in the opening in both the first and second positions, but applied to the seat bottom).

6. The assembly of claim 1, wherein the panel is pivotable about a longitudinal axis extending from a front end of the seat bottom to a back end of the seat bottom (the panel 14 is pivotable about axis D, which is interpreted as a longitudinal axis since it extends lengthwise in a fore and aft direction of the seat/vehicle, but applied to the seat bottom such that the axis actually extends from a front end of the seat bottom to a back end of the seat bottom).

7. The assembly of claim 1, wherein the seat bottom includes a front end and a back end, the panel extending from the front end to the back end (although not shown in the sectional views of the figures, having a front end and a back end is inherent in the solid object that is the seat bottom 11, likewise the panel is a solid that also has a front end and a back end and extends from an arbitrary portion making up the front end to another arbitrary portion making up the back end, as shown by Rist, but applied to the seat bottom).

8. The assembly of claim 1, wherein the seat bottom includes a front end and a back end, the panel including a front edge and a back edge, the front edge at the front end of the seat bottom and the back edge between the front end and the back end of the seat bottom (although not shown in the sectional views of the figures, having a front end and a back end is inherent in the solid object that is the seat bottom 11, likewise the panel is a solid that also has a front edge and a back edge that are within the bounds of the seat bottom 11, and thus the panel extends from an arbitrary portion making up the front end to a point that is to some decree shy of the furthest back point of the seat bottom, thus being between the front end and the back end, as shown by Rist, but applied to the seat bottom).

9. The assembly of claim 1, wherein the seat bottom includes a second panel pivotable from a first position to a second position (in an opposite side of the seat bottom from the one illustrated in the figures, as described in paragraph 0018, but applied to the seat bottom).

11. The assembly of claim 1, wherein the second position is above the first position (as shown by a comparison of Figures 3 and 4).

12. An assembly, comprising:
a seat bottom (11, but applied to the seat bottom) having a front end and a back end (although not shown in the sectional views of the figures, having a front end and a back end is inherent in the solid object that is cushion 11, but applied in the seat bottom as taught by McCoy) and including a panel (14, but applied to the seat bottom) pivotable about a longitudinal axis from a first position to a second position (as shown in Figures 3-4, but applied to the seat bottom) the longitudinal axis extending from the front end to the back end (the cushion 11, as applied to the seat bottom as taught by McCoy, shows the panel pivoting about an axis generally parallel with a lateral side of the cushion 11 such that in a generally horizontal position of a seat bottom the axis extends from the front end to the back end); and
an actuator (311, but applied to the seat bottom) maintaining the panel in the first position (as shown in Figure 3, but applied to the seat bottom) and actuatable to release the panel to the second position (shown in Figure 4, but applied to the seat bottom).

13. The assembly of claim 12, further comprising a computer having a processor and a memory storing instructions executable by the processor to actuate the actuator to move the panel to the second position in response to detecting an impact to a vehicle (as made clear from the disclosure of the control unit and its function in paragraphs 0008-0010, but applied to the seat bottom).

14. The assembly of claim 12, wherein the panel is a first panel and wherein the seat bottom includes a second panel pivotable from a first position to a second position, the first panel and the second panel arranged along a lateral axis (a second panel, as disclosed in paragraph 0018, and each panel pivotable about a respective axis, which is lateral by virtue of being located in a laterally outer portion of the seat back, but applied to the seat bottom).

15. The assembly of claim 14, further comprising a computer having a processor and a memory storing instructions executable by the processor to move the first panel to the second position in response to detecting an impact to a first side of a vehicle, and to move the second panel to the second position in response to detecting an impact to a second side of the vehicle opposite the first side (as is also made clear in paragraph 0018, but applied to the seat bottom).

17. The assembly of claim 12, further comprising a spring (310, but applied to the seat bottom) supported by the seat bottom and urging the panel toward the second position (Figure 4, but applied to the seat bottom).

18. The assembly of claim 17, wherein the seat bottom includes a first side and a second side spaced from the first side along a lateral axis, the spring at the first side (springs at the first side and at the second side per paragraph 0018, but applied to the seat bottom).

20. The assembly of claim 12, further comprising a seatback (Rist discloses a seatback, which actually includes the cushion shown in the figures), wherein the back end of the seat bottom is at the seatback (in the combination, the teachings shown for the seatback of Rist are also applied to a seat bottom, as taught by McCoy, and it is inherent or obvious in light of most vehicle seats that the back end of the seat bottom is at the seatback),  includes 

21.  The assembly of claim 17, wherein the actuator is a pyrotechnic actuator that maintains the spring in compression and is actuatable to release the spring (311, but applied to the seat bottom).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rist (US 2018/0370397) in view of McCoy (DE 102016108572) as applied to claims 12 and 14 above, and further in view of Shenaq (GB 2549374).
Rist and McCoy provide the details set forth in the rejection of claims 12 and 14 above and including a computer configured to move one of the panels based on a left or right impact to the vehicle, but lack disclosing that the protection elements in both side of the seat bottom are actuated when the impact is to a front of the vehicle.
On the other hand, Shenaq discloses just this feature in the Abstract.
It would have been obvious to deploy both panels in the combination with Rist and McCoy, as taught by Shenaq, because doing so would provide better protection in a front end collision than actuating just one or the other or none of the panels.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
16. The assembly of claim 14, further comprising a computer having a processor and a memory storing instructions executable by the processor to move the first panel and the second panel to the second positions in response to detecting an impact to a front of a vehicle (in accordance with the statement of obviousness above).

Claims 1-5, 7-9, 11, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US 8297697) in view of Rist (US 2018/0370397).
Gross discloses a seat assembly with first and second panels 24, as shown in Figures 4b and 4c, pivotable from first positions to second positions and a track formed by cylinder 23, disclosed as containing a spring in column 11, lines 9-14, in the seat bottom, but lacks disclosing an actuator comprising a pyrotechnic actuator maintaining the spring in compression and actuatable to release the spring.
On the other hand, Rist discloses a seat with panels held by pyrotechnic actuators, an example of which is show at 311 in Figure 3, the actuators 311 actuatable to release springs for expansion in order to move the panels to a protecting state.  
It would have been obvious to apply a pyrotechnic actuator to release the spring within cylinder 23 of Gross, as taught by Rist, because doing so would provide a well-known, effective mechanism for releasing the spring to move the panels to their protecting state.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. An assembly, comprising:
a seat bottom (30 shown in Figure 1 of Gross) including a panel (one instance of element 24, shown in Figures 4b and 4c of Gross)  pivotable from a first position to a second position (Figures 3b and 3c of Gross, respectively);
a track supported by the seat bottom (track provided by the cylinder of actuator 23 of Gross);
a spring in the track and urging the panel toward the second position (cylinder 23, disclosed as containing a spring in column 11, lines 9-14 of Gross); and
a pyrotechnic actuator maintaining the spring in compression and actuatable to release the spring (311 shown in Figure 3 of Rist and applied in the combination with Gross).

2. The assembly of claim 1, wherein the track includes a first member and a second member slidable relative to the first member (cylinder and internally slidable piston of actuator 23 of Gross).

3. The assembly of claim 2, wherein the first member defines a passage and the second member is in the passage (cylinder and internally slidable piston, respectively, of actuator 23 of Gross).

4, The assembly of claim 2, wherein the first member includes an opening, and the second member includes a pin in the opening when the panel is in the second position (cylinder having an opening for receiving a pin in the form of the internally slidable piston, where the pin is thus in the opening in both the first and second positions for the actuator 23 of Gross).

5. The assembly of claim 1, wherein the panel is pivotable about a lateral axis extending from a right side of the seat bottom to a left side of the seat bottom (the panels 24 are pivotable about the right and left-extending axis shown at the lower end of element 24 in Figures 3 and 4 of Gross).

7. The assembly of claim 1, wherein the seat bottom includes a front end and a back end, the panel extending from the front end to the back end (panels 24 having a front end and a back end is shown in Figures 3-4c of Gross, the panels 24 each have a front end and a back end and extend from an arbitrary portion making up the front end of the seat bottom to another arbitrary portion making up the back end of the seat bottom).

8. The assembly of claim 1, wherein the seat bottom includes a front end and a back end, the panel including a front edge and a back edge, the front edge at the front end of the seat bottom and the back edge between the front end and the back end of the seat bottom (panels 24 having a front end and a back end is shown in Figures 3-4c of Gross, the panels 24 also each have a front edge and a back edge and extend from an arbitrary portion making up the front end of the seat bottom to another arbitrary portion making up the back end of the seat bottom, the front edge and the back edge of the panels are within the bounds of the seat bottom 11, and thus the panel extends from an arbitrary portion making up the front end to a point that is shy of the furthest back point of the seat bottom, thus being between the front end and the back end of the seat bottom of Gross).

9. The assembly of claim 1, wherein the seat bottom includes a second panel pivotable from a first position to a second position (one instance of element 24 is a first panel and the other instance of element 24 is a second panel, as shown in figures 4b and 4c of Gross).

11. The assembly of claim 1, wherein the second position is above the first position (as shown by a comparison of Figures 3 and 4 of Gross).

22. (New) An assembly, comprising: 
a seat bottom including a first panel (one instance of panel 24 shown in Figures 4b and 4c of Gross) pivotable from a first position to a second position (shown in Figures 3-4 of Gross) and a second panel (another instance of panel 24 shown in Figures 4b and 4c of Gross) pivotable from a first position to a second position (shown in Figures 3-4 of Gross), the first panel and the second panel pivotable about a same axis (at lower ends of panels 24, as can be appreciated from Figures 3-4c); 
a track supported by the seat bottom (track provided by the cylinder of actuator 23 of Gross); 
a spring in the track and urging the first panel toward the second position (cylinder 23, disclosed as containing a spring in column 11, lines 9-14 of Gross); and 
a pyrotechnic actuator maintaining the spring in compression and actuatable to release the spring (311 shown in Figure 3 of Rist and applied in the combination with Gross).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636